Citation Nr: 0008310	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
with radiculopathy.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel  


INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 RO decision 
which denied service connection for sinusitis, bronchitis, 
and low back strain with bilateral leg disability (a low back 
disorder with radiculopathy).  A personal hearing at the RO 
was held in June 1994.  In April 1996, the Board remanded the 
case to the RO for further development, and the case was 
returned to the Board in February 2000.  


FINDINGS OF FACT

1.  Lumbosacral spine arthritis was manifest to a compensable 
degree within the year after active service, and there is no 
affirmative evidence to show it did not begin in service.

2.  The veteran's sinus symptoms in service were acute and 
transitory and resolved without residual disability; he does 
not currently have chronic sinusitis.

3.  The veteran's bronchitis symptoms in service were acute 
and transitory and resolved without residual disability; he 
does not currently have chronic bronchitis. 






CONCLUSIONS OF LAW

1.  Lumbosacral spine arthritis was incurred in service on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  Claimed sinusitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

3.  Claimed bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1985 to November 1991.  A review of his service medical 
records reveals that the veteran was treated in January 1986 
for complaints of back pain which he said occurred when he 
was doing sit-ups.  He also reported pain running into his 
legs.  Medical records in the following months note pain in 
the tailbone area, a diagnosis of pilonidal cyst, and a 
pilonidal cystectomy in July 1986.  An August 1986 medical 
record notes that the veteran had low back pain and bleeding 
due to the cyst.  In October 1986, he was treated for sacral 
pain, and there was tenderness over the site of the old 
pilonidal abscess.  Several service medical records note the 
veteran's complaints of stuffy nose, productive cough, sore 
throat, and other symptoms were related at varying times to 
colds/viral syndrome and tonsillitis.  A December 1987 record 
reflects that the veteran complained of fever, sore throat, 
body aches, and ear pain.  Tenderness to palpation of the 
sinuses was noted.  The diagnostic assessment was rule out 
sinus problem, probable flu.  During a September 1988 
periodic examination, it was noted that the veteran's tonsils 
were enlarged with pustulae; the sinuses, lungs, and spine 
were normal.  He was seen in October 1988 for respiratory 
complaints; it was noted he smoked one pack of cigarettes per 
day; and the assessments were probable mild bronchitis, 
right-sided chest pain secondary to probable chondritis; and 
rule out sinusitis.  When seen several days later in October 
1988, the assessment was resolving bronchitis.  A December 
1988 record shows that the veteran complained of trouble 
breathing, sinus discomfort, a cough, right side chest pain, 
and sneezing.  It was noted that he smoked one pack of 
cigarettes per day.  The assessment was probable mild 
bronchitis, chest pain on the right side secondary to 
probable chondritis, rule out sinusitis.  The veteran was 
then seen by the medical officer who assessed viral syndrome 
and costochondritis.  In August 1989, he was treated for low 
back pain that radiated into both legs.  The diagnosis was 
probable muscle strain versus possible malingering.  Service 
medical records for the remainder of the veteran's service do 
not show any pertinent conditions.  He was discharged from 
service on November 26, 1991, by reason of failure to meet 
weight control standards.

At a November 12, 1992 VA outpatient visit, the veteran was 
seen with complaints of low back pain which radiated to his 
right leg.  He gave a history of the problem beginning in 
service.  It was noted that he had pain to pressure on the 
right lumbar muscle.  The diagnosis was probable lumbar 
radiculitis.  

On November 20, 1992, the veteran filed his claims for 
service connection.  The only post-service treatment he 
reported was the recent VA outpatient visit for his low 
back/leg condition.

On VA nose and sinuses examination in January 1993, the 
veteran related that he was treated during service for sinus 
and bronchitis problems on three occasions.  He stated that 
he did well after treatment with antibiotics and other 
medications.  He indicated that he had no complications or 
sequelae in the year following those attacks.  It was noted 
that current objective clinical examination revealed no 
pathology.  Intranasal examination was completely within 
normal limits.  The diagnosis was no active sinus disease 
now.  The examiner noted that the veteran's X-ray revealed an 
opacified right maxillary sinus which may be completely 
insignificant or may represent an old scarring from his 
sinusitis episode during service.  It was noted that chest X-
rays showed increased bronchial markings on the right lower 
lobe which may or may not be normal for this veteran.  (The 
radiology report of the chest X-ray shows an impression of 
normal chest.)  The clinical examiner recommended that the 
veteran be evaluated by a pulmonary specialist for 
bronchitis.  

On VA spine examination in January 1993, performed by Dr. 
Henry Essex, the veteran indicated that he had episodes of 
back pain and spasms during active service.  He reported that 
his attacks of back pain radiated around his lower abdomen 
and down the right leg.  The veteran related that he had a 
history of spasms approximately once a year but a recent 
episode produced pain for about four months.  On examination, 
it was noted that straight leg raising test was essentially 
normal; however, the veteran had pain in the back of the 
thigh on the right at 35 degrees.  Right-sided leg pain on 
elevation of the left leg to 70 degrees was also noted.  It 
was noted that he could twist his shoulders 30 degrees to the 
right and 13 degrees to the left.  Lateral bending was to 24 
degrees on the right and 15 on the left.  The examiner noted 
that the veteran had a negative lordotic curve in the sitting 
position but could not extend his back and flexion was 
limited to 28 degrees.  Deep tendon reflexes were normal and 
symmetrical.  Tenderness to pressure along the course of the 
right sciatic nerve was noted.  A radiology report states 
that X-rays of the lumbosacral spine were negative.  However, 
Dr. Essex, the clinical examiner, stated that X-ray studies 
showed that the bony structures were normal in position and 
alignment except that here was marked narrowing of the L5-S1 
interspace with some osteophyte formation at the anterior 
lips of the L5 and S1 vertebrae.  The diagnostic impressions 
were acute and chronic back strain, neuroradiculitis, and 
herniated nucleus pulposus at L5-S1.  

VA medical records dated from January 1994 to April 1994 
reveal that the veteran was seen with complaints of low back 
pain radiating to his right leg.  Diagnoses included low back 
strain and sciatica.  An April 1994 rehabilitation treatment 
plan noted that the veteran had decreased range of motion and 
decreased strength in the right lower extremity.  

During a June 1994 RO hearing, the veteran said that his 
sinus and bronchial problems began during active duty in 
Germany from 1987-1991.  He reported that he treated his 
sinus problem himself with over-the-counter medication.  He 
stated that his bronchitis had not bothered him in a while.  
The veteran attributed his low back problems to physical 
training in cold weather and other strenuous activities 
during active duty.  He testified that his back pain radiated 
to both legs, right more than left.  The veteran noted that 
he served in the Persian Gulf and had no back problems during 
that time. 

On VA examination in October 1996, it was noted that the 
veteran demonstrated no respiratory difficulty.  No cor 
pulmonale was observed.  The examiner indicated that the 
veteran was not asthmatic and did not describe asthmatic-like 
attacks.  The veteran related that he had a productive cough 
during his flare-ups which occurred approximately twice a 
year.  It was noted that he had no dyspnea on exertion or 
demonstrable respiratory distress.  No infectious disease was 
present.  Pulmonary function studies showed normal 
spirometry.  The diagnosis was status post bronchitis.  

On VA spine examination in October 1996, the veteran related 
a history of low back pain.  He said that he now had 
occasional low back pain following strenuous activity.  
Examination revealed that the veteran had a normal gait with 
no evidence of muscle guarding or postural abnormality.  
Minimal spasm of back musculature was noted.  Range of motion 
testing revealed forward flexion of 90 degrees and backward 
extension to 15 degrees.  Lateral flexion was 35 degrees, on 
both sides.  Rotation was 35 degrees, right and left.  No 
objective evidence of pain on motion was demonstrated.  The 
examiner noted that there were no neurological findings in 
either lower extremity.  X-rays of the lumbosacral spine 
revealed minimal degenerative joint disease.  The diagnosis 
was low back strain secondary to degenerative joint disease, 
intermittent.  

On VA sinuses examination in October 1996, the veteran 
reported some headaches with pressure around the eyes and 
cheeks.  No colored drainage or problem breathing through the 
nose was noted.  Nose turbinates were mildly swollen.  The 
veteran's oral cavity and pharynx were clear.  Based on the 
veteran's reported history of recurrent sinusitis, the 
examiner recommended further tests to determine if there was 
an allergy problem or chronic obstruction to the sinus ostea 
which could predispose him to recurrent infections.  The 
diagnoses were chronic pharyngitis, chronic sinusitis, and 
impacted cerumen.  

On VA examination in January 1997, the veteran related that 
he had three episodes of bronchitis during service associated 
with cough and chest pain.  He was treated with antibiotics 
and his symptoms resolved.  It was noted that he smoked 1 1/2 
packs of cigarettes per day.  He denied any shortness of 
breath, dyspnea on exertion, or wheezing.  Examination of the 
lungs revealed decreased breath sounds throughout.  No 
wheezes or rales were heard.  He had no history of asthma and 
denied current productive cough or sputum.  Chest X-rays were 
normal.  The examiner noted that the veteran did not meet the 
criteria for chronic bronchitis since he did not have a daily 
cough with sputum production.  It was noted that the veteran 
had a problem with recurrent bouts of acute bronchitis with 
upper respiratory infections, which was secondary to his 
cigarette smoking only.  No evidence of chronic illness was 
observed.  

On VA spine examination in January 1997, performed by Dr. 
Essex, straight leg raising test was negative, both in the 
sitting and supine position.  In the supine position, his 
legs were elevated to 75 degrees without back symptoms.  
Rotation was 33 degrees to the right and 31 degrees to the 
left.  Lateral bending was 36 degrees to the right and 31 
degrees to the left.  Forward flexion was 45 degrees and 
extension was 2 degrees.  Slight tenderness along the course 
of the right sciatic nerve was noted.  X-rays showed 
narrowing of the L5-S1 interspace with osteophyte formation 
on the anterior lips and also on the posterior lip of the L5 
vertebral body.  The diagnostic impression was acute and 
chronic back strain with intermittent radiculopathy; 
degenerative disc disease manifested by narrowing of the L5-
S1 interspace with osteophyte formation, and 
neuroradiculopathy secondary to degenerative disc disease, 
manifested by muscle spasm and pain radiating into the back 
and legs.  The examiner indicated that with regard to the 
veteran's back strain, he is relatively asymptomatic, except 
for incidents of severe back spasm, which were considered 
episodic in nature.  It was noted that in order to make an 
accurate evaluation, a CT scan of the lumbar spine was 
necessary.  

On VA sinus examination in June 1997, the veteran related his 
history of acute sinusitis and bronchitis during active 
service.  He reported that after discharge from service he 
had attacks of sinusitis characterized by pain around his 
eyes and over his cheeks, once every two years.  A 
computerized axial tomography (CAT) scan was abnormal and 
revealed chronic sinusitis involving both maxillary sinuses; 
however, no active infection was present at the time of the 
X-ray.  Examination showed that the veteran had a good nasal 
airway and all vital structures of the nose were normal.  No 
mucopus was noted in the nose.  The diagnosis was chronic 
sinusitis, related to findings seen in his service medical 
records.  

On VA orthopedic examination in June 1997, performed by Dr. 
Essex, the veteran related that he injured his back during 
service when he fell from a howitzer.  He said that he had 
numerous episodes of low back pain, including an episode in 
October 1992 when he could not walk for three weeks.  The 
diagnosis at that time was herniated nucleus pulposus 
pressing on the sciatic nerve.  He was treated with steroid 
injections and apparently restored to function.  The veteran 
related a history of radiculopathy and pain around the waist, 
particularly with weather changes.  Straight leg raising test 
in the sitting position was negative.  In the supine 
position, he complained of pain at 55 degrees, bilaterally.  
Tenderness in the right sciatic notch and along the course of 
the right sciatic nerve was noted.  The veteran could twist 
22 degrees to the left and 24 degrees to the right.  Side 
bending was 28 degrees to the right and 24 degrees to the 
left.  He had forward flexion was 40 degrees and extension to 
8 degrees.  It was noted that X-rays in January 1997 showed 
degenerative joint disease at L5-S1.  Preliminary findings of 
a current (June 1997) CT scan were of a protruding disc at 
L4-L5 and degenerative disease of the facet joints at this 
level.  The diagnoses were herniated nucleus pulpous at L4-5; 
degenerative joint disease of the facet joints at L4-5 and 
L5-S1, and radiculopathy of the lumbar spine.  The examiner 
noted that the veteran had a protruded disc and intermittent 
severe incapacitating radiculopathy.  The neurological 
findings were minimal.  

A report of a June 1997 CT scan of the lumbosacral spine 
shows an impression of L5-S1 disc herniation, a bulging disc 
at L4-L5, and minimal bony degenerative changes with facet 
joint sclerosis and slight posterior spurring of the L5 body.

An August 1997 VA ear, nose and throat (ENT) re-examination 
revealed partial airway obstruction, more on the left than on 
the right.  It was noted that this was due to hypertrophied 
inferior turbinates, especially on the left side.  There was 
no drainage or pus in the nose.  No tenderness over the 
sinuses was noted.  The June 1997 CT scan which revealed 
opacity of the left maxillary sinus and a small mucocyst in 
the right maxillary sinus was noted.  It was noted that 1993 
X-rays of the sinuses also showed opacity of the right 
maxillary sinus.  The examiner stated that the fact that the 
veteran had a small mucocyst in the right maxillary sinus was 
considered to be of no significance except to show that he 
did have sinus disease there and scarring at some other time.  
It was noted that the mucocele which was present may well 
have been present in the 1993 X-rays but showed up only 
because the CT scan was much more sensitive.  The examiner 
indicated that the presence of a mucocyst in a sinus did not 
signify active sinus disease and could not cause frontal 
headaches or the type of headaches that the veteran had.  The 
examiner stated that there was no correlation between the 
sinus X-ray findings and any recurrent sinusitis.  The 
diagnosis was history of sinusitis in 1988.  It was noted 
that there was no evidence of recurrent sinusitis at the time 
of the examination.  

On VA examination in February 1999, performed by Dr. Essex, 
the veteran's history of low back and leg pain during service 
was noted.  The veteran gave current complaints of low back 
pain with radiation down the right leg after heavy lifting.  
He related that episodes of pain occurred approximately twice 
per month.  He denied symptoms of numbness or tingling.  
Straight leg raising in the sitting position was normal; 
however, he had back pain at 60 degrees on the right and 65 
on the left in the supine position.  The veteran could twist 
32 degrees to the right and 26 to the left.  Side bending was 
28 degrees to the right and 26 degrees to the left.  The 
veteran had forward flexion of 40 degrees and extension to 20 
degrees.  No palpable muscle spasm or tenderness in the 
lumbar region was shown.  The veteran did not have tenderness 
in the sciatic notches nor along the course of the sciatic 
nerves.  X-rays showed some degenerative joint disease at the 
L5-S1 level, with osteophyte formation on the anterior lips 
of the vertebrae and narrowing of the intervertebral space.  
The diagnoses were acute and chronic back strain, manifested 
by episodes of back pain with radiation, episodic 
radiculopathy, and degenerative joint disease of the L5-S1 
interspace manifested by narrowing of the interspace and 
spurring with degenerative changes of the facet joints.  The 
examiner noted that the neurological aspects of the 
examination were completely normal. 

In an April 1999 addendum to the February 1999 VA 
examination, Dr. Essex noted that the veteran's health 
records while on active duty and subsequent examinations were 
reviewed.  He indicated that he performed the veteran's June 
1997 VA examination and noted a diagnosis of herniated 
nucleous pulposus on the basis of a CT scan; however, he said 
that the veteran's symptom picture did not corroborate that 
finding.  He said that despite the findings of the 1997 CT 
scan, the veteran's impairment was not disabling and he had 
no neurological findings.  

In a June 1999 opinion, Dr. Essex stated that he again 
reviewed the veteran's claims folder and noted the August 
1989 diagnosis of probable muscle strain versus possible 
malingering.  He indicated that such was an acute back 
strain, and there was no subsequent history that would relate 
the 1989 incident to his present condition.  

II.  Analysis

The veteran claims service connection for a low back 
disorder, sinusitis, and brocnchitis.  His claims are well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A.  Low back disability

The veteran initially claimed service connection for a low 
back disability with radiculopathy.  Radiculopathy is but a 
symptom of a low back condition, and is not independently 
service-connectable.  Moreover, it was not present on the 
latest VA examination.  Some of the post-service medical 
records refer to a low back herniated disc, but there is no 
medical evidence to link that directly to service.

The Board, however, finds merit to the veteran's claim that 
arthritis of the lumbosacral spine was incurred in service.  
The law provides that service incurrence for arthritis will 
be presumed if it is manifest to a compensable degree within 
the year after service; this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For a 
compensable rating for arthritis, there must be X-ray 
confirmation of arthritis and at least some limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.

The veteran's service medical records show he was seen on 
isolated occasions for low back symptoms.  He was discharged 
from service on November 26, 1991.  Within a year thereafter, 
on November 12, 1992, the veteran sought VA outpatient 
treatment for low back symptoms, although X-rays were not 
performed at that time.  On November 20, 1992, also within 
the year after service, he filed a claim for service 
connection for a low back disorder.  A VA compensation 
examination was not performed until January 1993, slightly 
more than a year after service.  The radiology report from 
this examination states that lumbosacral spine X-rays were 
negative, but the clinical examiner interpreted the X-ray 
films as showing narrowing of the L5-S1 interspace and some 
osteophyte formation of the anterior lips of the L5-S1 
vertebrae.  While the doctor did not list a diagnosis of 
lumbosacral spine arthritis at the time of the January 1993 
examination, the same basic X-ray findings were later relied 
on by the same doctor (and other doctors) in making a 
diagnosis of lumbosacral spine arthritis.  

Viewing the evidence as a whole, the Board finds that 
lumbosacral spine arthritis was shown by X-rays and there was 
at least some limitation of motion of the low back (i.e., 
arthritis was manifest to a compensable degree) at the time 
of the January 1993 VA examination (slightly more than a year 
after service).  Moreover, given the brief span of time, it 
seems likely that, had X-rays been earlier accomplished at 
the time of the November 1992 VA outpatient visit or the time 
of the November 1992 claim for service connection (both 
within the year after service), arthritis of the lumbosacral 
spine would have been shown to a compensable degree within 
the year after service.  The veteran's claim should not be 
prejudiced by the delay between filing a claim and being 
provided with a VA examination.  In the Board's view, the 
January 1993 examination findings relate back to the year 
after service and confirm that low back arthritis was 
manifest within the year after service.

Since arthritis of the lumbosacral spine was manifest to a 
compensable degree within the year after service, it is 
presumed to have been incurred in service.  Such presumption 
may be rebutted by affirmative evidence to the contrary, but 
the file shows no such evidence to rebut the presumption.  
Consequently, service connection for lumbosacral spine 
arthritis is warranted on a presumptive basis.  The Board has 
applied the benefit-of-the-doubt rule in making this 
decision.  38 U.S.C.A. § 5107(b).

B.  Sinusitis

Although, "rule out" sinusitis was noted on occasions in 
1987 and 1988, in the veteran's service medical records, no 
diagnosis of chronic sinusitis was shown then or for the 
remainder of active duty which ended in 1991.  The 1993 VA 
examination revealed no active sinus disease.  The examiner 
opined that X-rays reflecting an opacified right maxillary 
sinus could be insignificant or could represent old scarring 
from a prior episode.  Although the 1996 VA examination noted 
a diagnosis of chronic sinusitis, findings were essentially 
normal, and the diagnosis appears based on the veteran's 
history only.  Moreover, although a June 1997 VA examiner's 
opinion noted that a CT scan was abnormal and revealed 
chronic sinusitis, related to service, no active infection 
was observed.  In August 1997 the same VA examiner elaborated 
on the prior opinion and noted that there was no correlation 
between the CT scan findings and any recurrent sinus disease.  
It was noted that there was no evidence of current sinusitis.  

The weight of the evidence demonstrates that sinus symptoms 
in service were acute and transitory and resolved without 
residual disability.  Moreover, the medical evidence 
demonstrates no current sinusitis.  Service connection 
requires more than the occurrence of a disease or injury in 
service; there must also be competent medical evidence of a 
current related disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The medical evidence shows that the veteran does not have 
chronic sinusitis, and without a current disability, there is 
no basis for service connection.  

Although the veteran has asserted that he has current 
sinusitis which began during active service, as a layman, he 
is not competent to render an opinion regarding the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against the claim for 
service connection for chronic sinusitis.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

C. Bronchitis

Service medical records show that in 1988 the veteran was 
seen for acute episodes of probable mild bronchitis; such 
resolved without residual disability.  Bronchitis was not 
shown later in service, and the veteran was discharged from 
active duty in 1991.  Post-service X-rays dated in 1993 
reflect increased bronchial markings of the right lower lobe 
which may or may not have been normal for the veteran.  Other 
post-service medical records reveal no chronic bronchitis.  
In 1997, a VA examiner noted that the veteran had recurrent 
bouts of acute bronchitis which were related to cigarette 
smoking only, and it was noted he did not have chronic 
bronchitis.

Although the veteran contends that he has chronic bronchitis 
and such is related to service, as a layman he is not 
competent to render an opinion regarding diagnosis or 
etiology of a disability.  Espiritu, supra.  

The weight of the evidence shows only acute and transitory 
bronchitis symptoms in service, which resolved without 
residual disability; current bronchitis is not shown, and 
thus there is no disability for which service connection 
could be granted.  The preponderance of the evidence is 
against the claim for service connection for bronchitis.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5017(b); Gilbert, supra.


ORDER

Service connection for lumbosacral spine arthritis is 
granted.

Service connection for sinusitis is denied.  

Service connection for bronchitis is denied.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

